NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



MONICA SCHMOKER,                            )
                                            )
              Appellant,                    )
                                            )
v.                                          )         Case No. 2D18-975
                                            )
MICHAEL SCHMOKER, a/k/a                     )
MICHAEL GONZALEZ SCHMOKER,                  )
                                            )
              Appellee.                     )
                                            )

Opinion filed June 26, 2019.

Appeal from the Circuit Court for
Hillsborough County; Carl C. Hinson,
Judge.

Monica Schmoker, pro se.

J. Stanford Lifsey of J. Stanford Lifsey,
P.A., Tampa, for Appellee.



PER CURIAM.


              Affirmed.


SLEET, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.